SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1091
CA 13-00011
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DANIEL JONES,
PETITIONER-APPELLANT,

                     V                                             ORDER

ERIE COUNTY CLERK’S OFFICE,
RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


DANIEL JONES, PETITIONER-APPELLANT PRO SE.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Penny M.
Wolfgang, J.), dated June 26, 2012. The order dismissed the
proceeding for lack of personal jurisdiction.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985, 985).




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court